Name: Commission Regulation (EEC) No 952/80 of 17 April 1980 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 4 . 80 Official Journal of the European Communities Nd L 101 /41 COMMISSION REGULATION (EEC) No 952/80 of 17 April 1980 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange ­ ments, proposed by the Commission, to be adopted in time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ; Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 27 (4) thereof, Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 620/80 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 620/80 (3), as last amended by Regulation (EEC) No 877/80 (4) ; HAS ADOPTED THIS REGULATION : Whereas, in the absence of the indicative price for the 1980/81 marketing year and in the absence of, the amount for the monthly increase for September 1980 for colza and rape seed in case of pre-fixation for July, August and September 1980, the amount of subsidy on these products has been obtainable only on the basis of the indicative price for July, August and September 1979 and on the basis of the monthly increase for September 1 979 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price for the 1980/81 marketing year is known ; Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto.Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (5), as amended by Regulation (EEC) No 1 264/79 (6), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; 2. The amount of the subsidy for July, August and September 1 980 will , however, for colza and rape seed, be confirmed or replaced as from 18 April 1980 to take into account the indicative price which is fixed for these products for the 1980/81 marketing year, and on the basis of the monthly increase for September 1980 . Article 2(') OJ No 172, 30 . 9 . 1966, p . 3025/66. (*) OJ No L 78, 30. 3 . 1979, p. 1 . (3 ) OJ No L 68, 14. 3 . 1980, p. 16. ( «) OJ No L 94, 11 . 4. 1980, p. 21 . (5 ) OJ No L 84, 4. 4. 1979, p. 1 . (') OJ No L 161 , 29 . 6 . 1979, p. 1 . This Regulation shall enter into force on 18 April 1980 . No L 101 /42 Official Journal of the European Communities 18 . 4. 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 April 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX to the Commission Regulation of 17 April 1980 fixing the amount of the subsidy on oil seeds (ECU / 100 kg) CCT heading No Description Subsidy ex 1 2.0 1 Colza and rape seed 19-438 ex 12.01 Sunflower seed 22-678 (ECU / too kg) CCT heading No Description Subsidy in the case of advance fixing for the month of April 1980 May 1980 June 1980 July 1980 August 1980 September 1980 ex 1 2.0 1 Colza and rape seed 19-438 19-438 19-570 1 6-752 (') 1 5-979 (!) 15-983 (') ex 1 2.0 1 Sunflower seed 22-678 22-678 22-225 21-924   (') Subject to confirmation .